              Case 5:20-mj-71395-MAG Document 6 Filed 10/28/20 Page 1 of 2



 1

 2

 3

 4                            IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                        SAN JOSE DIVISION
 7      UNITED STATES OF AMERICA,                          Case No.: CR 20–71395 MAG
 8                    Plaintiff,                           [PROPOSED] STIPULATED ORDER
                                                           CONTINUING HEARING
 9            v.
10      OLE HOUGEN,
11                    Defendant.
12

13          The above-entitled matter is currently scheduled for a Detention Hearing. Counsel for the
14   defendant represents in this stipulated order that counsel requires additional time to investigate
15   matters pertinent to detention and release. The defense accordingly requests that the detention
16   hearing be continued until November 2, 2020.
17          The government has no objection to this proposed continuance of the detention hearing.
18          Therefore, for good cause shown the hearing currently scheduled on October 29, 2020
19   shall be vacated. The detention hearing shall be continued until November 2, 2020, at 10:30
20   a.m.
21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //


     STIP. ORD. CONTINUING HEARING
     HOUGEN, CR 20–71395 MAG
              Case 5:20-mj-71395-MAG Document 6 Filed 10/28/20 Page 2 of 2



 1          The Court finds that the ends of justice served by granting this continuance outweigh the

 2   best interest of the public and defendant in a speedy trial, and accordingly excludes time under

 3   the Speedy Trial Act until the new date. The Court finds this exclusion necessary to permit for

 4   continuity of counsel and to allow for the effective preparation of defense counsel. 18 U.S.C. §

 5   3161(h)(7)(B)(iv).

 6

 7    IT IS SO STIPULATED.

 8            October 28, 2020                  DAVID L. ANDERSON
              Dated                             United States Attorney
 9
                                                Northern District of California
10
                                                          /S
11                                              MARISSA HARRIS
                                                Assistant United States Attorney
12

13
             October 28, 2020                   STEVEN G. KALAR
14
             Dated                              Federal Public Defender
15                                              Northern District of California

16                                                        /S
                                                SEVERA KEITH
17                                              Assistant Federal Public Defender

18

19
      IT IS SO ORDERED.
20

21
           Dated                                HON. NATHANAEL COUSINS
22
                                                United States Magistrate Judge
23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     HOUGEN, CR 20–71395 MAG
                                                     2
